        Case 1:19-cv-04466-LMM Document 72 Filed 12/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                        )
MCHARDY, GEORGE DE LA PAZ JR.,               )
KEVIN JACOBS and FEIONA DUPREE,              )
Individually, and on behalf of all others    )
similarly situated,                          )    CIVIL ACTION FILE NO.
                                             )    1:19-CV-4466-LMM
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )
PUBLIX SUPER MARKETS, INC.,                  )
                                             )
      Defendant.                             )


                                     ORDER

      Before the Court is the parties’ joint motion to stay proceedings. For good

cause shown, the Court GRANTS the motion.           This case and all associated

deadlines are stayed until February 23, 2021.

                            28th day of _________,
      IT IS SO ORDERED this ____        December 2020.




                                             _______________________________
                                             Leigh Martin May
                                             United States District Judge




                                       -3-
